        Case 2:18-cv-08420-RGK-PJW Document 195-1 Filed 07/14/21 Page 1 of 1 Page ID
                                         #:2008




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

United States of America                                              CASE NUMBER

                                                       Plaintiff(s)                        2:18-cv-08420-RGK
                                     v.
$1,546,076.35 In Bank Funds Seized from Republic                             (PROPOSED) ORDER ON REQUEST FOR
Bank of Arizona Account 1889, et al.                                           APPROVAL OF SUBSTITUTION OR
                                                     Defendant(s)
                                                                                WITHDRAWAL OF ATTORNEY

         The Court hereby orders that the request of:

James Larkin                                             Plaintiff      Defendant        Other Claimant
                     Name of Party

to substitute Thomas H. Bienert , Jr., Bienert Katzman Littrell Williams LLP                                            who is

           Retained Counsel                Counsel appointed by the Court (Criminal cases only)                    Pro Se

903 Calle Amanecer Suite 350
                                                                Street Address
      San Clemente, CA 92673                                                     tbienert@bklwlaw.com
                             City, State, Zip                                                     E-Mail Address

         949-369-3700                                949-369-3701                                 135311
                     Telephone Number                           Fax Number                                 State Bar Number

as attorney of record instead of Davis Wright Tremaine LLP, Robert Corn-Revere, James C. Grant, and Scott
                                                     List all attorneys from same firm or agency who are withdrawing.
R. Commerson, in this case and all related matters consolidated with this case,



is hereby               GRANTED                 DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.


         Dated
                                                                         U. S. District Judge/U.S. Magistrate Judge



G–01 ORDER (09/17)           (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
